SCHOOLS
Title 70 O.S. 6-104 [70-6-104] (1976), does not prohibit a negotiations agreement under which more than sixty (60) days unused sick leave may be accumulated. However, under this same section, a negotiations agreement may not legally provide for a sick leave plan which provides for less than the minimally required sixty (60) days accumulated sick leave.  The Attorney General has considered your request for a legal opinion wherein you ask, in effect, the following questions: (1) Does Title 70 O.S. 6-104 [70-6-104] (1976) prohibit a negotiations agreement under which more than sixty (60) days unused sick leave may be accumulated ? (2) Under the provisions of Title 70 O.S. 6-104 [70-6-104] (1976), 6-104 may a negotiation agreement legally provide for less than sixty (60) days accumulated sick leave? The statutory provision in question, 70 O.S. 6-104 [70-6-104] (1976), provides in relevant part: "A. The Board of Education of each School District in this state shall provide for sick leave for all teachers employed in the district and shall pay such teachers the full amount of their contract salaries during any absence from their regular school duties for a period of time and under such conditions as the Board may determine, but not less than the minimum benefits hereafter specified . . . Unused sick leave shall be cumulative up to a total of sixty (60) days, but cumulative sick leave shall not be transferable to another district and shall expire if the teacher leaves the employment of the school district in which accumulated." "B. The plan of each school district for sick leave benefits may include other terms and conditions but shall not provide less sick leave benefits than those prescribed herein." (Emphasis Added) In applying the Section above quoted to your question, it must be observed that all statutes should be construed to effectuate the intent of the enacting body, and further, that such intention should be ascertained primarily from the language of the statute itself. U.S. v. Ray, 488 F.2d 15
(1973), Brooks v. Brinegar, 391 F. Supp. 710 (1974). Where ambiguity in a statute may be found, a liberal construction is required to the extent that the general purpose of the act may be advanced. Refer to 70 O.S. 1-103 [70-1-103] (1971).  70 O.S. 6-104 [70-6-104], supra, begins by directing that all boards of education provide a sick leave plan for its teachers, which plan must provide for salary payments to teachers during their absence for but not less than the minimum benefits hereafter specified. This section next provides that unused sick leave must be cumulative up to a total of sixty (60) days. From this language it may be concluded that 70 O.S. 6-104 [70-6-104], supra, is intended to require the local boards of education to adopt a sick leave plan for teachers, which plan must contain, as a minimum, the mandated benefits. Beyond providing the mandated minimum benefits, all additional terms and conditions of the sick leave plan are left to the local board's discretion. This conclusion would appear to be verified by Subsection B of 70 O.S. 6-104 [70-6-104], supra, wherein it is stated that a district's sick leave plan may include other terms and conditions provided that such plan ". . . shall not provide less Sick leave benefits than those prescribed herein." Accordingly, your first question may be answered in the negative. 70 O.S. 6-104 [70-6-104], supra, does not prohibit a negotiations agreement under which more than sixty (60) days unused sick leave may be accumulated. For the same reasons, your second question must also be answered in the negative. 70 O.S. 6-104 [70-6-104] requires a district's Sick leave plan to provide for no less than sixty (60) days cumulative unused sick leave. A negotiated agreement providing for less than this minimum amount of cumulative sick leave is prohibited by 70 O.S. 6- [70-6-] 104, supra.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Title 70 O.S. 6-104 [70-6-104] (1976) does not prohibit a negotiations agreement under which more than sixty (60) days unused sick leave may be accumulated. However, under this same section, a negotiation agreement may not legally provide for a Sick leave plan which provides for less than the minimally required sixty (60) days accumulated sick leave. (R. THOMAS LAY)